Title: To Alexander Hamilton from James McHenry, 19 February 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Dear Sir
            War Department 19. Febry 1799
          
          I have received your letter of the 16th inst. this morning.
          It is out of my power to send you the distribution you ask for, as contained in the report made to me in Decmbr. ulto. by the Commander in chief. The instructions My instructions dated the 4th inst. contains whatever the commander in chief has said on this subject. His answer to my queries omitted entirely assigning any stations to 4 Regiments of the Infantry and the Cavalry. If you have any notes which will enable me to understand the intention of the Commander in chief on this point I shall thank you to send them to me as soon as possible.
          I am Dr Sir yours sincerely
          
            James McHenry
          
          Majr Gen Alexr Hamilton
        